                                             Entered on Docket
                                             December 11, 2020
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA


  1 SHEPPARD, MULLIN,                       Signed and Filed: December 11, 2020
    RICHTER & HAMPTON LLP
  2    A Limited Liability Partnership
       Including Professional Corporations
  3 ORI KATZ,
    Cal. Bar No. 209561
  4 J. BARRETT MARUM,
    Cal. Bar No. 228628                  __________________________________________
                                         HANNAH L. BLUMENSTIEL
  5 MATT KLINGER,                        U.S. Bankruptcy Judge
    Cal. Bar No. 307362
  6 GIANNA SEGRETTI,
    Cal. Bar No. 323645
  7 Four Embarcadero Center, 17th Floor
    San Francisco, California 94111-4109
  8 Telephone: 415.434.9100
    Facsimile: 415.434.3947
  9 Email:        okatz@sheppardmullin.com
                  bmarum@sheppardmullin.com
 10               mklinger@sheppardmullin.com
                  gsegretti@sheppardmullin.com
 11
    Counsel for Debtors
 12
 13                           UNITED STATES BANKRUPTCY COURT
 14                           NORTHERN DISTRICT OF CALIFORNIA
 15                                SAN FRANCISCO DIVISION
 16 In re                                             Case No. 20-30604
                                                      (Jointly Administered with Case No. 20-
 17 PROFESSIONAL FINANCIAL                            30579)
    INVESTORS, INC., a California
 18 corporation; PROFESSIONAL                         Chapter 11
    INVESTORS SECURITY FUND, INC., a
 19 California corporation,                           ORDER APPROVING DEBTORS'
                                                      MOTION FOR EXTENSION OF
 20                Debtors.                           EXCLUSIVE PERIODS TO FILE A PLAN
                                                      AND TO SOLICIT ACCEPTANCES
 21                                                   THERETO

 22
 23
 24         The Court, having considered the Debtors’ Motion for Extension of Exclusive
 25 Periods to File a Plan and to Solicit Acceptances Thereto (the “Motion”), filed by
 26 Professional Financial Investors, Inc. (“PFI”) and Professional Investors Security Fund,
 27 Inc. (“PISF” and, together with PFI, the “Debtors”), in the above-captioned jointly-
 28 administered bankruptcy cases on November 23, 2020 as Docket No. 266, the declaration

Case: 20-30604    Doc# 287     Filed: 12/11/20   Entered: 12/11/20 18:21:57    Page 1 of 3
  1 in support thereof, and finding that notice of the Motion is sufficient under the
  2 circumstances, and good cause appearing therefor, and the other pleadings filed in support
  3 of the Motion, and all pleadings and evidence of record in this case.
  4         IT IS HEREBY ORDERED THAT:
  5         1.     The Motion is GRANTED. Capitalized terms not defined in this Order shall
  6 have the meanings given to them in the Motion.
  7         2.     Pursuant to section 1121(d) of the Bankruptcy Code, the exclusive period by
  8 which only the Debtors may file a plan is extended up to and including February 26, 2021.
  9         3.     Pursuant to section 1121(d) of the Bankruptcy Code, the exclusive period by
 10 which only the Debtors may solicit acceptances on their plan is extended up to and
 11 including April 30, 2021.
 12         4.     This Order is without prejudice to the Debtors’ right to seek further
 13 extension of the exclusivity periods, if needed, in accordance with the requirements of
 14 Bankruptcy Code section 1121.
 15         5.     This Order is without prejudice to the rights of any party in interest to seek to
 16 terminate exclusivity at any time.
 17         6.     The Court retains jurisdiction over the matters arising from or related to the
 18 interpretation or implementation of this Order.
 19                                   ***END OF ORDER***
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: 20-30604    Doc# 287    Filed: 12/11/20    Entered: 12/11/20 18:21:57      Page 2 of 3
  1                               COURT SERVICE LIST
  2
  3 None.
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

Case: 20-30604   Doc# 287   Filed: 12/11/20   Entered: 12/11/20 18:21:57   Page 3 of 3
